Title: George N. Ralls to Thomas Jefferson, 2 April 1815
From: Ralls, George N.
To: Jefferson, Thomas


          Dear sir  Washington Culpeper Va   2nd April 1815.
          Can I flatter myself you,ll have the goodness to pardon the liberty I have thus taken? Altho I have not the pleasure of your acquaintance still your love of natural history, and the progress you have made, in this most interesting science, is not unknown to me. Finding no mention made in your “Notes on Virginia,” of a certain discription of Flint Stones found in various parts of the state, and being very anxious to have your opinion respecting their formation &ca I have been induced to ask that request you,ll gratify me the first oportunity which your convenience may point out.—The Stones I make no doubt have excited your attention, they are generally composed of the most transparent flint, and have to every appearance once passed thro the hands of some skillful lapidist, the one I have now before me is cut in part, beautifully smooth, is of a hexigon figure. A.—The part B is rough and unpolished, to break them you I dont discover any thing like a continuation, or layers of the same regularity, or smoothness within, which I think, would be the case if they were the works of nature.—
          
          But how to account for their use, or, for the great variety in figure, as well as size, (no two being alike, or of the same dimensions) is beyonnd my reach—
          I trust sir, you,ll pardon me, and have the goodness to let me have the pleasure of hearing from you very shortly—Wishing you every possible happiness,
          I am dear sir,
           Very Sincerely yr friendGeo: N: Ralls.
        